The bill in this case calls for the construction of the will of Eliza L. Copp, and asks for the assistance of the court in regard to the execution of his trust.
The fourth clause of the will provides that the trustee shall apply so much of the income of the ten thousand dollars as shall be necessary in the comfortable support of her son, and after the death of the son to pay over the net income of said sum of ten thousand dollars, and of the addition to said sum, if any, etc. In my view, the term addition is very material. It implies, as I think, when speaking of money, that *Page 33 
the sum added is to be blended with the sum to which it is added, and make together one sum. The trustee is to pay over the net income of said ten thousand dollars, and of the addition to the same, if any, to said Lucy M. Chesley during her natural life. The ten thousand dollars, and the addition to the same, make one sum, the income of which sum is to be paid to Lucy M. Chesley during her natural life; and said sum, i. e., the sum formed by the addition of the surplus income to the ten thousand dollars, was to be paid to the children of the Pauls and the children of the Perkinses. There is no occasion to change the collocation of the words in order to understand the will. If you give to the word addition its natural meaning when used in connection with sums of money, one of which is to be added to the other, it seems impossible to avoid the conclusion that the ten thousand dollars, and the addition to the same, made up one sum, of which the income was to be paid to Mrs. Chesley, and that that sum was intended by the "said sum" ordered to be divided between the children of the Pauls and the children of the Perkinses.
There is another consideration which seems conclusive. If the additions spoken of were intended to fall into the residuum and go to Lucy, there seems to be no possible reason why the possession of it should be withheld during her life and the income only paid to her, or why those sums  should not at once go to her on the death of William, especially as everything else which is given to her goes into possession immediately.
The discretion given to the trustee is very large.  The income of the ten thousand dollars is to be expended in such way as he shall judge most beneficial for the unfortunate beneficiary. We must understand that the testatrix proportioned the amount of the fund in some degree to her views of the necessity of the case; and a system of management, founded on the idea of making the income of the fund support the beneficiary, would probably be such as would carry out the will of the testatrix. If we can understand from the facts anything about the condition of the ward, we should suppose that whatever contributed really to his pleasure, if he were capable of deriving pleasure from anything, would be most conducive to his health. I think the court would be slow to interfere with the judgment of a trustee exercised in a large and liberal manner within the resources of his fund in contributing to the happiness or lessening the wretchedness of his unfortunate ward.
It may be added, that it was the judgment of the trustee, who must be supposed to have been known to the testatrix, that is by the will to govern this matter. Her confidence was placed in him, personally, from her knowledge of what he would be likely to judge necessary to be done in the management and disposition of the fund. So long as this judgment should be honestly and fairly exercised, the court would not interfere with it.